Title: To George Washington from d’Annemours, 15 February 1789
From: Annemours, Charles-François-Adrien Le Paulmier, chevalier d’
To: Washington, George



Sir,
Baltimore [Md.] february 15, 1789.

I take the liberty of applying to your Exelency on a Subject in which the merit and the Sentiments of the parti concerned will, I hope plead an appology for the trouble it may give you; and it is also the only one I can offer for the intrusion of this letter: Give me leave to lay it under your Exelency’s Eyes.
Monsr contineau de Kerloquen, had, in the year 1779, the honour of being promoted to the rank of a captain in the continental navy. in that quality, he took, by order of the then minister plenipotentiary of Congress at Versailles, the Command of the continental frigate Pallas, fitted out at l’orient, in france, under the superior command of capn Paul Jones. during the celebrate[d] engagement of that distinguished american officer with his Britannick majesty’s ship Seraphis, capn Cotineau engaged and took the British frigate the Scarborough. the honour that capture did him in his Sovereign’s, as well as in the publick oppinion; together with the approbation of the american minister procured him a respectable rank in the royal navy of his Country, with the Singular favour of retaining, Still, his Commission in the Service of the united States. he continued to Serve, in this double capacity, the two countries from which he had received Such flattering marks of consideration; till peace having put a period to the war, and Sealed the independence of America, rendered also his active Service less Urgent. He then went over to the island of hispaniola, where his fortune, which he had neglected for military Glory, required his immediate presence; and with a furlow that continued in the french Service, leaving him Still at liberty to Consider himself as an american officer.
from Port au Prince, where he resides now, I have, Sir, received

a letter from that gentleman, who is an intimate acquaintance of mine, in which he desires me to apply to your Exelency in order to obtain admission in the Society of cincinatus. the fervour of his Sollicitation Shews that he is perfectly Sensible how Greatly that admission would honour him. I have, in Consequence of his request, laid before you a Statement of that part of his military Service which appear’d to me more Susceptible of grounding his pretensions; for I might, also, have mentioned that previous to the epocha at which he enterred in the navy of the united States, he had allready been advantageously employ’d by the State of north Carolina. but on this point, as well as on any further Elucidation, I take the liberty to refer your Exelency to M. Zolliekoffer; a Gentleman to whom he has also wrote for the Same purpose; and who will have the honour to deliver you this.
Will your Exelency permit me to intreat you to take his application under your immediate protection, and interest yourself in behalf of his demand? I can answer for him, that the favour will exite in his breast Such Sentiments of Gratitude as Can be equalled by none, exept those of the particular respect with Which I have the honour to be, Sir, your Exelency’s most humble and obedient servant

Le Chevr d’AnemoursConsul of france in mariland& Virginia

